Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 Response to Amendment
In response to the amendments received 05/24/2022: 
Claims 1, 4, 7-20, and 23-32 are pending in the current application. Claims 19-20, 23 and 27-30 remain withdrawn without traverse. Claims 1 and 14 have been amended.
The rejection under 35 USC 112 has been overcome in light of the amendment
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4, 7-14, 17-18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2013206679 A).
Regarding claim 1, Mori teaches a composite cathode active material comprising: 
	a secondary particle comprising 
	a core comprising a plurality of primary particles and a grain boundary, or buffer layer, between adjacent primary particles and in an interior of the core (P21-26; Fig. 1-4); and 
	a shell on the core, or the grain buffer layer is formed on the surface of the secondary particles (P20. 31-33), 
wherein the plurality of primary particles comprise a nickel-containing lithium transition metal oxide comprising a first metal and having a layered crystal structure (P23), and represented by Formula 4, or the nickel-containing lithium transition metal oxide is represented by LizNi-1-x-yCoxMyZrtO2 where 0.10≤x≤0.21, 0≤y≤0.08, 0.97≤z≤1.15, 0.005≤t≤0.03 and M can be selected from at least Mn, V, Mg, Mo, Nb, Ti and Al (P23), which reads on Formula 3 and Formula 4. 
Since the claimed upper limit of less than 0.1 for Co is close to the prior art preferable lower limit of 0.10 for Co, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Since the claimed upper limit of less than 0.0045 for M3 is close to the prior art preferable lower limit of 0.005 for M3, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Furthermore, Mori teaches the amount of Zr as a result effective variable wherein if there is not enough heat stability becomes low and if there is too much, the battery capacity will decrease (P31). Therefore, one of ordinary skill in the art given the guidance of Mori would have been motivated to find an amount of Zr to optimize these parameters, and could easily explore values outside of the preferable range taught by Mori. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Further while 1+t =/= 1 one of ordinary skill in the art would expect them to have the same properties. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Mori teaches at least one grain boundary, or buffer layer between the plurality of primary particles comprises a first composition represented by Formula 1, or Li2ZrO3 (P31. 41)
	wherein the first composition has a monoclinic structure (P41). "Products of identical chemical composition cannot have mutually exclusive properties." MPEP 2112.01 II
Additionally, Mori teaches the same wet mixing method of the instant disclosure with the same temperature and thus the structure of the composite of Mori would be substantially identical to that claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 4, Mori teaches the monoclinic crystal structure belongs to the C2/m space group. "Products of identical chemical composition cannot have mutually exclusive properties." MPEP 2112.01 II
Regarding claim 7, Mori teaches the first composition is Li2ZrO3 (P31. 41). 
Regarding claim 8, Mori teaches the core comprises a first inner region and a second inner region, wherein the first inner region extends from a center of the core to halfway between the center of the core and a surface of the core, and the second inner region extends from halfway between the center of the core and the surface of the core to the surface to core (Fig. 1).
Mori is silent in teaching about 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition; however Mori teaches the grain boundary, or buffer layer, is formed between the primary particles (P21. 26. 33; Fig. 1. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Additionally, Mori teaches the same wet mixing method of the instant disclosure with the same temperature and thus the structure of the composite of Mori would be substantially identical to that claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 9, Mori teaches at least one grain boundary between the plurality of primary particles has a substantially rectilinear form (Fig. 1)
Regarding claim 10, Mori teaches at least one grain boundary between adjacent primary particles among the plurality of primary particles, extends in a direction parallel to adjacent surfaces of the adjacent primary particles, and 
at least one grain boundary extends in a direction different from a tangential direction of an outer surface of the core of the secondary particle (Fig. 1-4). 
Regarding claim 11, Mori teaches the core comprises a first grain boundary and a second grain boundary, and each of the first grain boundary and the second grain boundary are adjacent to a same primary particle, and
 wherein the first grain boundary and the second grain boundary intersect at an angle determined by a shape of the primary particle (Fig. 1-4). 
Regarding claim 12, Mori teaches the core comprises a plurality of grain boundaries amongst the plurality of primary particles, wherein each grain boundary of the plurality of grain boundaries extends in a direction parallel to a surface of an adjacent primary particle, and
wherein each grain boundary of the plurality of grain boundaries extends in a different direction from each other (Fig. 1-4)
Regarding claim 13, Mori teaches an average grain boundary length in a range of about 500 nm (P41; Fig. 3) and an average grain boundary thickness in a range of several nanometers to about 300 nm (P35). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 14, Mori teaches the shell comprises the first composition comprising the first metal (P33-35). 
Regarding claim 17, Mori teaches the shell has a thickness of about 300 nm or less (P35). 
Regarding claim 18, Mori teaches an amount of the first metal in the secondary particles is 0.5% to 3% with respect to total moles of the transition metal and the first metal in the nickel-containing lithium transition metal oxide (P31. 35. 37). 
The examiner takes note of the fact that the prior art range of 0.5% to 3% overlaps the claimed range of about 1%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 24, Mori teaches a chemical composition that is near identical to that of the claimed invention. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Therefore, an area of pores in a cross-section of the composite cathode active material of Mori is about 1% or less with respect to the total area of the cross section. 
Regarding claim 25, Mori teaches a cathode, or positive electrode comprising the composite cathode active material of claim 1 (P19). 
Regarding claim 26, Mori teaches a lithium battery comprising cathode of claim 25, an anode and an electrolyte between the cathode and the anode (P1-19). 
Claims 15-16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to at least claim 1 above, and further in view of Chun et al. (KR 100752703 B1).
Regarding claim 15, Mori is silent in teaching the shell comprises a second composition comprising a second metal; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating (P32). 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary (P39-40) and that the second coating layer comprises a second composition comprising a second metal (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer comprising the first composition (also taught by Mori) and a second coating layer wherein the second coating layer comprises a second composition with a second metal, on the composite cathode active material of Mori, to decrease swelling and improve the lifetime of the material. 
Regarding claim 16, modified Mori in view of Chun teaches the second metal comprises Mn (P118). 
Regarding claim 31, Mori teaches the shell comprises a first coating layer that comprises the first composition (P33-35). 
Mori fails to teach the shell comprises a second coating layer which is sequentially stacked on the core on the first coating layer, the second coating layer comprises a second composition; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating, or outer shell, sequentially stacked on the core (P32). 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary (P39-40) and that the second coating layer comprises a second composition (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer comprising the first composition (also taught by Mori) and a second coating layer which are sequentially stacked on the core, wherein the second coating layer comprises a second composition, on the composite cathode active material of Mori, to decrease swelling and improve the lifetime of the material. 
Regarding claim 32, modified Mori in view of Chun teaches the second composition comprises a second metal (P58), and the second metal is different from the first metal of the first composition, Mn (P118).  
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but are not persuasive. 

Originally filed broader claim
(12/21/2018)
Amended claim 1 Formula 4
Prior art Mori
JP 2013206679 A
Lithium (a)
0.1≤a≤1.3
0.9≤a≤1.1
0.97≤a≤1.1
Nickel (b)
0.7≤b<1
0.7<b<1.0
0.71≤b≤0.90
Cobalt (c)
0<c<0.3
0<c<0.1
0.10≤c≤0.21
Aluminum or Manganese (d)
0<d<0.3
0<d<0.1
0≤d≤0.08
M3 (e)
0≤e<0.1
0≤e≤0.0045
0.005≤e≤0.03

b+c+d+e=1
b+c+d+e=1
b+c+d=1

Applicant argues non-obviousness of an amount of Zr based on it providing unexpected results and the references teaching of it as a result-effective variable with a preferred range. 
Applicant argues that the amount of Co also is not obvious over the prior art and therefore the combination of Zr and Co in the nickel-containing lithium transition metal oxide of Mori would not render the claimed invention obvious. 
Examiner respectfully disagrees and upholds conclusion that because the claimed upper limit of less than 0.0045 for Zr is close to the prior art preferable lower limit of 0.005 for M3, one having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.  
Examiner notes that the examples of the instant disclosure also teach values of Zr falling within the claimed range of Mori, such as example 6 and example 3 where Zr is 0.006, and this has the same beneficial results as examples within the narrower claimed range (i.e. tables 2 and 3). 
With respect to the unexpected results there are only two examples where Zr falls in the claimed range and the same Co value is used for all the examples. The examples are at the upper end of the range for Zr (0.003 and 0.0045) and the comparative examples use the same Zr values while showing different results, as an effect of the unclaimed method. Examiner notes that the examples of the instant disclosure also teach values of Zr falling within the claimed range of Mori, such as example 6 and example 3 where Zr is 0.006, and this has the same beneficial results as examples within the narrower claimed range (i.e. tables 2 and 3). 
No examples show the significance of either range therefore the data is not commensurate in scope with the claims nor is there evidence that the results occur over the entire range. 
The experimental results where Zr has a value of 0.006 appears to perform slightly better.  The results of the instant disclosure appear to show no more than a slight improvement in performance resulting from using the unclaimed wet method.  Comparing the examples to the comparative examples, unexpected results based on the amount of Zr are unsubstantial, as the results appear to be unaffected by the amount of Zr. The instant disclosure notes that the beneficial results, such as improved capacity are a result of the second phase or Li2ZrO-3 in the grain boundaries of the primary particles which suppress side reaction and release of transition metals (P160). Mori identifies the same feature, where Li2ZrO-3 is in the grain boundaries of the primary particles, and balancing this to improve capacity (P35-41). 
	In light of the fact that the ranges of the originally filed application were fully covered the range of Mori, and have now been amended such that the endpoints of range of Co differ by less than 0.01 and the endpoints of Zr differ by 0.0005, sufficient testing is not shown to the criticality of the claimed range and one of ordinary skill in the art would expect the properties of the nickel-containing lithium transition metal oxide of Mori to act the same way within the range as the properties outside of the range. This is further evidenced based on the applicants disclosure (as noted above). 
	There is no evidence that address the Appellants arguments that the results of a range covering 0.010 difference are consistent and significant, yet a value 0.009 above this claimed range deviates from this behavior and shows significantly worse results.
To establish unexpected results over a claimed range, Appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02 (d).
	The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). 
The results from the examples and comparative examples bring question to the significance of the results and the lack of tests provided within the claimed ranges. The results of comparative example with Zr, such as comparative example 7 are only slightly lower than that of the examples (table 2) and it appears that some of the comparative examples, such as comparative example 12, performs better than some of the claimed examples, such as example 8 (table 3 shown below).

    PNG
    media_image1.png
    344
    492
    media_image1.png
    Greyscale

 Furthermore, if the Appellant provided examples covering the claimed ranges would the results fall within a narrow range of those of the first and second example? Examples appear to show that the results vary by a small degree based on the amount of Zr and also improve only slightly based on the unclaimed method of making, although the unclaimed wet method of making is similar to that of the method of Mori.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) 
As such, the Examiner does not find the objective evidence offered to support the allegation of nonobviousness in terms of unexpected results commensurate in scope with the claims which the evidence is offered to support (MPEP 7160.02(d)).
Applicant argues that even though Mori teaches the amount of Zr as a result effective variable, because Mori teaches the preferred range of Zr between 0.005 and 0.03. 
Examiner respectfully disagrees. “The admonition that ‘obvious to try’ is not the standard under §103 has been directed mainly at two kinds of error.. In some cases, what would have been ‘obvious to try’ would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.... In others, what was ‘obvious to try’ was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.” [EA(3] In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). MPEP 2145
Mori teaches the amount of Zr as a result effective variable wherein if there is not enough heat stability becomes low and if there is too much, the battery capacity will decrease (P31-32). Therefore, Mori teaches the general guidance, of finding a value of Zr that does not decrease capacity and provides heat stability, Furthermore, MPEP 2144.05 II B teaches “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A skilled artisan would therefore have been motivated to find an amount of Zr to optimize these parameters, and could easily explore values outside of the preferable range taught by Mori to achieve the desired results. 
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729